IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mary E. Stead,                            :
                          Petitioner      :
                                          :
             v.                           :
                                          :          No. 790 C.D. 2019
Unemployment Compensation                 :
Board of Review,                          :
                    Respondent            :


PER CURIAM                             ORDER


                  NOW, March 24, 2020, upon consideration of petitioner’s

application for reconsideration, the application is denied.